UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust 2960 N. Meridian Street, Ste.300, Indianapolis, In46208 Christopher E. Kashmerick Unified Fund Services, Inc. 2960 N. Meridian Street, Ste. 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code: 317-917-7000 Date of fiscal year end:04/30 Date of reporting period:04/30/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Toreador Large Cap Fund Annual Report April 30, 2010 Fund Adviser: Toreador Research & Trading LLC 7493 North Ingram, Suite 104 Fresno, CA93711 Toll Free (800) 343-5902 Management Discussion and Analysis Dear Shareholders, For the fiscal year ended April 30, 2010, the Toreador Large Cap Fund – Retail Class shares returned 35.40% compared to 40.21% for our benchmark, the Russell 1000 Index.As the fiscal year ended, and to date in the new fiscal year, the Fund has followed a strategy of shifting away from many of the riskier stocks that served us well over the past 12 months, towards what we believe to be much safer, higher quality stocks that we feel will be a much better investment in the next 12 to 24 months.This letter will focus on our reasons for the move, as well as other select topics we feel help add transparency to our investment process. As we have repeated many times, our core strategy consists of: 1. Buying companies trading below our estimate of their intrinsic value; 2. Avoiding wealth destroying management teams; 3. Investing across a broad range of economic sectors, and 4. Managing low portfolio turnover to minimize the negative effects of taxes on long-termreturn. We continue to remain confident that such an approach may lead to superior and sustainable returns that should achieve our goal of beating the total returns of the Russell 1000 Index over time.For much of the past 12 months, our strategy to focus on intrinsic value was out of favor in the market as higher “beta” stocks registered the greatest return, regardless of their economic sector.Much like last year, the events of the past 12 months continue to deviate from our recent history of calm stable rising markets.Instead, economic disruptions seem to be the norm and an ability to understand value, in our opinion, is more important than ever.That said, who would have imagined that over the last 12 months: 1. The European Central Bank (ECB) would have broken its charter to only target a given inflation rate and threatened the collapse of the Euro; 2. Gold would be setting record highs; 3. That bond yields would have collapsed after record deficits It was certainly a challenging year, and having such a rebound in our Fund’s share price was certainly rewarding.While we always focus on the future, it is important to try to understand the past to hopefully avoid repeating avoidable mistakes.Having studied past markets where “risky” stocks lead the way, it is common for higher quality names to come back in favor as investors remember risk and return tend to come hand in hand.With that in mind, we began in early 2010 to move our position to the higher quality names in each economic sector.Specifically, we have been looking for companies that not only meet our value criteria, but also tend to have low leverage, a sustainable market presence, and likely to avoid the economic results of a continued de-leveraging by the American consumer.This has resulted in moving our portfolio from retail stocks such as Best Buy and Lowe’s towards more consumer staple stocks such as General Mills and CVS.Another theme that has directed our thinking in the past 3 to 4 months has been to reduce the number of stocks in our portfolio.While we generally believe in holding 65 to 70 names to reduce company specific event risk, while having adequate exposure to under-valued companies, during times of higher volatility and economic uncertainty, we think it is more prudent to have a more focused portfolio of names where we have greater knowledge and conviction to increase our positions when such volatility creates attractive opportunities. Looking out to 2010 and beyond, there are many economic factors causing great concern on our part that further strengthen our resolve to own high quality names at the potential expense of short-term gains.The particular trends we see as worrisome include: 1. Widening credit quality spreads – if liquidity tightens up, we expect poor quality stocks to suffer disproportionate stress as they may scramble to meet fixed monetary obligations or lack the funds to grow, 2. Weakening economic conditions – the market clearly is rooting for a recovery, but unemployment remains stubbornly high, 3. Global economic slowdown – With Europe looking at many of its countries starting austerity programs, a weakening global economy seems a certainty.This may very well hurt US companies across all economic sectors as exports decline, reducing domestic demand as well, 4. Increasing marginal tax rates on income, dividends, and capital gains in 2011 and 2012 – as with most things, increasing prices tend to reduce demand, and this is the case of taxes and stocks.Higher taxes increase the cost of owning stocks and as investors begin to focus on this issue they will likely reduce their demand for equities, particularly risky equities that requires years of compounded growth to justify today’s valuation. With this last point in mind, we believe our words from last year are particularly relevant to creating value in today’s environment. In last year’s discussion we wrote: “We believe that at a fundamental level, the value of a stock is a function of its future expected cash flows and the cost of capital investors assign to those cash flows.Our research shows that as taxes and inflation increase, investors require a higher cost of capital in order to obtain acceptable real, after-tax returns.As investors shift their risk requirements, stocks with different characteristics are likely to perform better than others, much as bonds of different durations offer better performance characteristics as interests rates change.In particular, companies with more distant cash flows will likely suffer more in such an economic environment.This is not surprising, as such stocks tend to have a longer duration to their cash flows, and much like a longer maturity bond will suffer more as investor required rates of return increase.” We think the time for increasing taxes to affect market prices is close at hand and have accordingly moved more and more of our holdings towards stocks with a lower duration of cash flows.As we have said many times, any changes we make in the portfolio will meet certain valuation parameters that we feel are essential before committing any funds to a particular stock.Thus as we have sold a particular name to create the funds to expand an existing position or start a new one, each buy transaction is justified from a valuation perspective before any other theme comes into play. We thank investors for the confidence they have shown us.In the year ahead, we will do our best to beat our benchmark and provide you superior returns. Performance Results The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-343-5902. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Russell 1000 Index is an unmanaged index that assumes reinvestment of all distributions and excludes the effect of taxes and fees. The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in this Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc. Member FINRA. The chart above assumes an initial investment of $10,000 made on June 2, 2006 (commencement of Retail Class operations) and held through April 30, 2010. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. The Russell 1000 Index is a widely recognized unmanaged index of common stock prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the Index plus the reinvestment of dividends and are not annualized. Current performance may be lower or higher than the performance data quoted.For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-800-343-5902. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains important information about the Fund’s investment objectives, potential risks, management fees, charges and expenses, and other information and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on September 1, 2009 (commencement of Institutional Class operations) and held through April 30, 2010. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. The Russell 1000 Index is a widely recognized unmanaged index of common stock prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the Index plus the reinvestment of dividends and are not annualized. Current performance may be lower or higher than the performance data quoted.For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-800-343-5902. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains important information about the Fund’s investment objectives, potential risks, management fees, charges and expenses, and other information and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. Fund Holdings - (Unaudited) 1As a percentage of net assets. 2Companies included in the S&P 500 Index, the Russell 1000 Index or with market capitalization greater than $5 billion. The Fund will invest primarily in stocks of large capitalization companies, which the Fund’s Adviser, Toreador Research & Trading LLC, defines as any company meeting the following criteria:included in the S&P 500 Index, the Russell 1000 Index, or with a market capitalization greater than $5 billion. Availability of Portfolio Schedule The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available at the SEC’s website at www.sec.gov.The Fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, such as short-term redemption fees; and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning and held for the entire period from November 1, 2009 to April 30, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 $8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs such as the redemption fee imposed on short-term redemptions.Therefore, the second line of the table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds.In addition, if the short-term redemption fee imposed by the Fund were included, your costs would have been higher. Toreador Large Cap Fund Retail Class Beginning Account Value November 1, 2009 Ending Account Value April 30, 2010 Expenses Paid During the Period* November 1, 2009 – April 30, 2010 Actual Hypothetical** *Expenses are equal to the Fund’s annualized expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Toreador Large Cap Fund Institutional Class Beginning Account Value November 1, 2009 Ending Account Value April 30, 2010 Expenses Paid During the Period* November 1, 2009 – April 30, 2010 Actual Hypothetical** *Expenses are equal to the Fund’s annualized expense ratio of 0.95%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). **Assumes a 5% return before expenses. Toreador Large Cap Fund Schedule of Investments April 30, 2010 Common Stocks - 94.64% Shares Value Banks - 2.00% Bank of America Corp. $ JPMorgan Chase & Co. Consumer Goods - 2.30% General Mills, Inc. Procter & Gamble Co. / The Electric Services - 2.68% Edison International PPL Corp. Public Service Enterprise Group, Inc. Electronics & Electronic Components - 11.63% Cisco Systems, Inc. (a) Danaher Corp. International Business Machines Corp. (IBM) Roper Industries, Inc. Texas Instruments, Inc. Thermo Fisher Scientific, Inc. (a) Entertainment - 1.55% DIRECTV - Class A (a) Financial Services - 4.00% American Express Co. Ameriprise Financial, Inc. Federated Investors, Inc. - Class B Goldman Sachs Group, Inc. Food & Beverage - 1.58% Coca-Cola Co. / The Hazardous Waste Management - 0.86% Stericycle, Inc. (a) Healthcare - 9.71% Gilead Sciences, Inc. (a) Johnson & Johnson Laboratory Corporation of America Holdings (a) Medco Health Solutions, Inc. (a) Medtronic, Inc. Watson Pharmaceuticals, Inc. (a) Information Technology - 5.20% Hewlett-Packard Co. Oracle Corp. Insurance - 5.02% ACE, Ltd. Chubb Corp. MetLife, Inc. Travelers Companies, Inc. / The Unum Group Metal Mining - 1.03% Freeport-McMoRan Copper & Gold, Inc. Oil & Natural Gas - 14.58% Chevron Corp. ConocoPhillips Murphy Oil Corp. National-Oilwell Varco, Inc. Noble Corp. UGI Corp. *See accompanying notes which are an integral part to these financial statements Toreador Large Cap Fund Schedule of Investments - continued April 30, 2010 Common Stocks - 94.64% - continued Shares Value Restaurants - 1.67% McDonald's Corp. $ Retail - 14.49% Aeropostale, Inc. (a) Best Buy Co., Inc. Costco Wholesale Corp. CVS Caremark Corp. Kohl's Corp. (a) Lowe's Companies, Inc. O'Reilly Automotive, Inc. (a) Target Corp. Walgreen Co. Wal-Mart Stores, Inc. Services - 7.97% Accenture PLC - Class A BMC Software, Inc. (a) Google, Inc. - Class A (a) ITT Corp. Steel - 1.28% Nucor Corp. Telecommunications - 5.72% Harris Corp. L-3 Communications Holdings, Inc. Verizon Communications, Inc. Transportation - 1.37% Union Pacific Corp. TOTAL COMMON STOCKS (Cost $26,850,896) Exchange-Traded Funds - 1.47% SPDR KBW Regional Banking ETF SPDR S&P rust TOTAL EXCHANGE-TRADED FUNDS (Cost $422,127) Money Market Securities - 3.82% Huntington Money Market Fund - Trust Shares, 0.01% (b) TOTAL MONEY MARKET SECURITIES (Cost $1,250,801) TOTAL INVESTMENTS (Cost $28,523,824) - 99.93% $ Other assets less liabilities - 0.07% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) Variable rate security; the rate shown represents the yield at April 30, 2010. *See accompanying notes which are an integral part to these financial statements Toreador Large Cap Fund Statement of Assets and Liabilities April 30, 2010 Assets Investments in securities, at value (Cost $28,523,824) $ Receivable for Fund shares sold Dividends receivable Interest receivable 13 Prepaid expenses Total assets Liabilities Payable for Fund shares redeemed Payable to Adviser (a) Accrued Service Fees (a) Payable to trustees and officers Payable to administrator, fund accountant, and transfer agent Payable to Custodian Other accrued expenses Total liabilities Net Assets $ Net Assets consist of: Paid in capital $ Undistributed net investment income (loss) Accumulated undistributed net realized gain (loss) from investment transactions ) Net unrealized appreciation (depreciation) on investments Net Assets $ Net Assets: Retail Class $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share (NAV * 98%) (b) $ Net Assets: Institutional Class $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share (NAV * 98%) (b) $ (a)See Note 4 in the Notes to the Financial Statements. (b)The Fund charges a 2.00% redemption fee on shares redeemed within 60 calendar days of purchase. Shares are redeemed at the Net Asset Value if held longer than 60 calendar days. *See accompanying notes which are an integral part to these financial statements Toreador Large Cap Fund Statement of Operations For the fiscal year ended April 30, 2010 Investment Income Dividend income (net of withholding tax $5,849) $ Interest income 95 Total Investment Income Expenses Investment Adviser fee (a) Service Fee - Retail Class (a) Transfer agent expenses Administration expenses Legal expenses Registration expenses Fund accounting expenses Auditing expenses Printing expenses CCO expenses Trustee expenses Custodian expenses Pricing expenses Insurance expenses Miscellaneous expenses 24f-2 expenses Total Expenses Less: Fees waived by Adviser (a) ) Net operating expenses Net Investment Income (Loss) Realized & Unrealized Gain (Loss) on Investments Net realized gain (loss) on investment securities (b) Net increase from reimbursement by Adviser (c) Change in unrealized appreciation (depreciation) on investment securities Net realized and unrealized gain (loss) on investment securities Net increase (decrease) in net assets resulting from operations $ (a) See Note 4 in the Notes to the Financial Statements. (b) Includes loss of $55,863 due to investment violation. See Note 5 in the Notes to the Financial Statements. (c) See Note 5 in the Notes to the Financial Statements. *See accompanying notes which are an integral part to these financial statements Toreador Large Cap Fund Statements of Changes In Net Assets Year ended Year ended April 30, 2010 April 30, 2009 Increase (Decrease) in Net Assets due to: Operations Net investment income (loss) $ $ Net realized gain (loss) on investment securities (a) ) Net increase from reimbursement by Adviser (b) - Change in unrealized appreciation (depreciation) on investment securities ) Net increase (decrease) in net assets resulting from operations ) Distributions From net investment income, Retail Class ) - From net investment income, Institutional Class ) - From net realized gains - ) Total distributions ) ) Capital Share Transactions, Retail Class Proceeds from Fund shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Proceeds from redemption fees collected (c) Net increase (decrease) in net assets resulting from Retail Class capital share transactions ) Capital Share Transactions, Institutional Class (d) Proceeds from Fund shares sold - Reinvestment of distributions - Net increase (decrease) in net assets resulting from Institutional Class capital share transactions - Total Increase (Decrease) in Net Assets Net Assets Beginning of year End of year $ $ Accumulated net investment income (loss) included in net assets at end of period $ $ Capital Share Transactions, Retail Class Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from Retail Class shares outstanding Capital Share Transactions, Institutional Class (d) Shares sold - Shares issued in reinvestment of distributions - Net increase (decrease) from Institutional Class shares outstanding - (a) Includes loss of $55,863 due to investment violation. See Note 5 in the Notes to the Financial Statements. (b) See Note 5 in the Notes to the Financial Statements. (c)The Fund charges a 2% redemption fee on shares redeemed within 60 calendar days of purchase.Shares are redeemed at the Net Asset Value if held longer than 60 calendar days. (d)For the period September 1, 2009 (Commencement of the Institutional Class) through April 30, 2010. *See accompanying notes which are an integral part to these financial statements Toreador Large Cap Fund - Retail Class Financial Highlights (For a share outstanding during each period) Year ended Year ended Year ended Period ended April 30, 2010 April 30, 2009 April 30, 2008 April 30, 2007 (a) Selected Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) ) - (b) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less Distributions to shareholders: From net investment income ) - - - (b) From net realized gains - - (b) ) - Total distributions ) - ) - Paid in capital from redemption fees (c) - Payment by affiliate for trading error (d) Net asset value, end of period $ Total Return (e) % (f) -32.68
